Citation Nr: 0720529	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs disability compensation and pension 
benefits. 


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. B.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The appellant in the current appeal alleges that he was a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces in the Far East (USAFFE) and that he was a former 
prisoner of war (POW) of the Japanese Imperial Government 
during its occupation of the Philippines in World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO), which denied the appellant's 
application to reopen his previously denied claim of basic 
eligibility for VA disability compensation and pension 
benefits for failure to submit new and material evidence.


FINDINGS OF FACT

1.  The issue of whether new and material evidence was 
submitted to reopen a claim of basic eligibility for VA 
disability compensation and pension benefits was most 
recently addressed in an unappealed RO decision dated in 
November 2004, which determined that no new and material 
evidence was submitted in this regard and denied the 
appellant's application to reopen his claim.

2.  The additional evidence submitted since the November 2004 
RO decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the appellant's claim of basic eligibility 
for VA disability compensation and pension benefits.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of basic eligibility for VA disability compensation 
and pension benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as the appellant does not have service 
that qualifies as active service for VA benefits; he is 
therefore not a veteran within the meaning of the law for 
purposes of eligibility for VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

As will be discussed in this decision, because the service 
department has established that the appellant does not have 
the required military service to be eligible for VA benefits, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) 
(2006).  No amount of notice from VA can change the 
appellant's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law, regardless of any further notice the appellant 
might receive.

In the circumstances of this case, a remand for development 
of the evidence would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Further development and further expending of VA's resources 
are not warranted.  Therefore, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the appellant.

Factual background and analysis

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2006).  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits.  38 
C.F.R. § 3.8(c)(d) (2006).  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  

The records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerilla 
forces are maintained by the United States Army Reserve 
Personnel Center (ARPERCEN) in St. Louis, Missouri.  
Documents issued by the Philippine Army or Philippines 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) are of no value in 
establishing service unless they contain personal data that 
is substantially different than that provided by VA to 
ARPERCEN.  The Philippine government has its own laws and 
regulations that permit recognition of military service not 
recognized by the United States Armed Forces and the findings 
of the Philippine government are not binding on ARPERCEN.

The appellant's original claim of basic eligibility for VA 
disability compensation and pension benefits was denied by an 
unappealed RO decision dated in September 1963, based on a 
service department certification dated in September 1963 that 
factually established that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

In the years since the prior final RO decision, the appellant 
has submitted several applications to reopen his claim.  
Evidence submitted with these applications included a Form 
23, Affidavit for Philippine Army Personnel, dated in 
December 1946, in which the appellant alleged to have had 
service in the Philippine Commonwealth Army, including 
guerilla service, and POW status during World War II.  The 
appellant also submitted copies of various Philippine 
government and military documents (including a military 
physician's statement dated in October 1944), Philippine 
Veterans Affairs documents, and a statement from the 
Philippine Veterans Bank, all of which purport to confirm his 
alleged military service.  The appellant also submitted his 
own personal written statements and oral hearing testimony 
attesting to his military service, and the affidavits of 
multiple lay witnesses, dated from 1970 - 2002, in which all 
the affiants alleged to have had personal knowledge of the 
appellant's military service and POW status.  In addition to 
the aforementioned evidence, the appellant also submitted 
several post-service private medical and dental statements, 
dated from 1986 - 1997, in which these health care providers 
noted that the appellant claimed to have been a veteran of 
World War II.  Also submitted was a clipping from a Filipino 
English-language newspaper dated in February 1943, in which 
an individual who had the same name as the appellant was 
listed among a large group of military prisoners who were to 
be released by the occupying Japanese Imperial armed forces.  

The history of the claim shows that VA considered all of the 
aforementioned evidence, but repeatedly denied the 
appellant's claim of basic eligibility to VA benefits for his 
failure to submit new and material evidence to reopen his 
claim, or to otherwise submit evidence that would change the 
service department's determination that he did not have 
Philippine Commonwealth Army service, recognized guerilla 
service, or recognized service in the United States Armed 
Forces.  In this regard, in response to queries from VA 
regarding additional details presented in the aforementioned 
evidence, the service department again certified in July 1995 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The issue of whether new and material evidence was submitted 
to reopen a claim of basic eligibility for VA disability 
compensation and pension benefits was denied by an unappealed 
appellate decision of the Board dated in August 2002.  The 
August 2002 Board decision considered service department 
certifications dated in May 1999 and June 2002, which 
considered additional details submitted by the appellant 
regarding his alleged service and determined that he did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  The August 2002 Board decision 
also considered evidence submitted by the appellant that had 
already been previously considered by VA.  The Board 
determined that no new and material evidence was submitted to 
reopen the appellant's claim.    

Thereafter, additional applications to reopen the appellant's 
claim were denied by the RO in rating decisions dated in 
November 2002 and, most recently, in November 2004 for 
failure on his part to submit new and material evidence.  
Evidence considered in these decisions included an August 
2002 lay affidavit from two Filipino individuals who claimed 
to have known the appellant personally and to have served 
alongside him in regular and guerilla forces during World War 
II, including as fellow POWs following their capture by 
Japanese forces.  He was notified of these decisions and did 
not appeal.  Therefore, these decisions are final.  38 
U.S.C.A. § 7105.  

The current appeal stems from an April 2005 application from 
the appellant to reopen his claim of basic eligibility for VA 
disability compensation and pension benefits.  Under 
pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The regulation defining new and 
material evidence, found at 38 C.F.R. § 3.156(a) was revised 
and applies only to a claim to reopen a finally decided claim 
that, as is the case in the present situation, was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The additional evidence submitted to reopen the appellant's 
claim that was received since the prior final rating decision 
of November 2004 includes a copy of his a Form 23, Affidavit 
for Philippine Army Personnel, dated in December 1946; a copy 
of a Philippine military document dated in June 2001; post-
service private medical and dental statements dated 1996 - 
1997, in which these care providers noted that the appellant 
claimed to have been a veteran of World War II; and 
affidavits of multiple lay witnesses, dated in August 2002, 
in which all the affiants alleged to have had personal 
knowledge of the appellant's military service and POW status.  
This evidence is duplicative and therefore is not new and 
material. 

The appellant also submitted a March 2005 lay witness 
affidavit, in which the affiant attested that he personally 
knew the appellant during their military service together in 
the Philippine armed forces, the guerillas fighting against 
the Japanese occupation, and as fellow POWs following their 
capture by the Japanese.  Although this evidence had not been 
previously considered in the prior final RO decision, its 
content is duplicative of prior lay statements alleging the 
same fact and does not present any new factual basis 
regarding the issue of whether the appellant has recognized 
military service for purposes of eligibility for VA benefits.

The appellant and his lay witness presented oral testimony 
before the Board in March 2007, in which they essentially 
stated that the appellant had military service during World 
War II that made him eligible for VA disability compensation 
and pension benefits.  As these factual contentions are 
cumulative of oral and written statements from the appellant 
that have already been previously considered, and as they 
present no factual basis that may give cause for the service 
department to reconsider its previous certifications of 
September 1963, July 1995, May 1999, and June 2002, in which 
it determined that the appellant did not have valid military 
service for VA purposes, they therefore do not constitute new 
and material evidence.

Accordingly, the additional evidence submitted to reopen a 
claim of basic eligibility for VA disability compensation and 
pension benefits is not new and material evidence.  The 
evidence submitted is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim may not be reopened, and the benefit sought 
on appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of basic eligibility for VA 
disability compensation and pension benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


